EXHIBIT 10.1

 

Pure Flix Entertainment LLC

18940 N Pima Road, Suite #110

Scottsdale, AZ 85255 USA

Telephone 480/991-2258

Telecopier 480/383-6266

 

Michael Scott

CEO

 

As of November 10, 2017

 



Chuck Howard

Danny Chan

CEO/President

CEO

Big Film Factory, LLC (“Big Film”)Almost Never Films, Inc. (“Almost Never”)

2935 Berry Hill Drive

8605 Santa Monica Blvd., #98258

Nashville, TN 37204

West Hollywood, CA 90069

Chuckhoward1@gmail.com dc@almostneverfilms.com

 



 



Re: First Amendment Agreement to our 6x picture Production and Distribution
Agreement between Big Film Factory LLC (“Big Film” or “Prodco”) and Pure Flix
Entertainment LLC (“PFE”) dated as of July 1, 2017 (our “Agreement”, this
document our “First Amendment Agreement”).



 

Dear Chuck and Danny:

 

This First Amendment Agreement dated as of November 10, 2017, will serve to
memorialize our understanding and restated agreement with respect to the
development, packaging, production, post-production and worldwide distribution
of the Pictures intended for initial and primary worldwide exhibition on the
SVOD in connection with the Agreement. Capitalized terms not otherwise defined
herein shall have the meanings given to them in the Agreement. We hereby agree
as follows:

 



 

1. Added Party: Almost Never Films, Inc., an Indiana “C” Corporation, with
offices at 8605 Santa Monica Boulevard, #98258, West Hollywood, CA 90069, will
be added as a party to the Agreement wherever Big Film is referenced in
connection with providing production services in conjunction with Big Film as
well as providing production capital and cash flowing each of the first six (6)
Pictures produced under the Agreement (“6 Pictures”). Both Prodco and PFE agree
to expand the defined role of “Prodco” in the Agreement, to add Almost Never to
that definition, and grant Almost Never equally the same role and
responsibilities heretofore only held by Big Film Factory, LLC in connection
with the 6 Pictures.

 

 

 

 

2. Responsible Parties/Payment by PFE: Prodco is now comprised of both Big Film
Factory and Almost Never, each of which are jointly and severally liable under
the Agreement to produce and deliver the 6 Pictures ordered by PFE. Big Film and
Almost Never agree that as between the two of them, Almost Never will be the
sole and exclusive payee from payer PFE for the first $350,000USD due them,
after which PFE will send payments due them to a mutually acceptable 4th party
collection account set up by them at a reputable financial institution, costs
for which will be borne by them (“Collection Account Manager” or “CAM”). PFE’s
future payments to the CAM shall release PFE from any liability or claims by
Almost Never or Big Film for those payments. Big Film will receive a copy of all
statements that go to Almost Never.

 

 

 

 

3. Credits: Almost Never will be accorded a company credit and Producer Credits
equal to those of Big Film, subject to standard Distributor approvals.

 

 

 

 

4. Insurance: Prodco will provide Almost Never,, Big Film and PFE with
Producer’s E & O Insurance for a term of not less than three (3) years from
delivery of any such Picture to PFE, and with limits of $1 million/$3 million/
$25K SIR as are common to the television/SVOD industry.

 

 

 

 

5. Agreement Terms Unchanged: Except for the amendments and additions made in
this First Amendment Agreement, the existing terms and conditions of our
Agreement will remain in full force as between Big Film and PFE. Almost Never is
attached for these 6 Pictures only. Almost Never has a first right to finance
theatrical release of any of the 6 Pictures.



 

If the foregoing meets with your approval please execute in the spaces provided
below, scanning and returning the same to my attention at this e-mail address. I
will counter execute our document and promptly return a copy to you. While
documents may later be drafted and executed between our companies that are
consistent with industry trade practices and customs, but not inconsistent with
the terms of this document and our Agreement, which we agree to promptly
execute, this will serve as a valid and binding agreement as between us.

 

[signature page to follow]

 



 

1


   



 

Sincerely,

 

/s/

 

Michael Scott

 



C: Rick Bonn

 

Cris Fastrup



 



ACCEPTED AND AGREED:

  ACCEPTED AND AGREED:  

 

 

 

 

 

Big Film Factory, LLC

(“Prodco” or “Big Film”)

 

Pure Flix Entertainment LLC

(“PFE”)

 

 

 

 

 

 

By:

/s/ Chuck Howard   By: /s/ Michael Scott  

Its:

President   Its: CEO  

Date:

11/10/17   Date: 11/10/17  

 

 

 

 

 

 

 

 

 

 

 

 

Almost Never Films, Inc.

(“Almost Never”)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Danny Chan

 

 

 

 

Its:

CEO

 

 

 

 

Date:

11/10/17

 

 

 

 



 

 

 



2



 